DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made to applicant’s claim for priority under 35 U.S.C. § 119(a) with reference to application number: CN201811354114 filed on 11/14/2018.
Claim Objections
Claim 8 is objected to because of the following informalities:  
In claim 8: “used for connecting the height adjustment member mounting plate” should be corrected to --used for connecting the height adjustment member mounting plate to the level adjustment plate--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “level adjustment support casters” in line 7. It is unclear how the support casters are “level adjustment” support casters. Based on Fig. 1 and paragraph 25 of applicant’s spec, it is unclear if they support the level adjustment components or provide the level adjustment. It is recommended applicant amend the limitation to, and the purposes of examination the limitation will be interpreted as, --a bottom portion of the aluminum profile chassis is provided with support caster-- in light of Fig. 1, showing non-level adjusting casters as is known in the art. Claims 5-9 rejected on the same grounds due to their dependency.
Claim 5 recites the limitation “the threaded holes are used for connecting the longitudinal height adjustment member by the bolts.” It is unclear if the longitudinal height adjustment member is connected itself, as in held together, by the bolts or if the bolts connect the height adjustment member to some other element. The limitation should be amended to clarify what the bolts connect. For the purposes of examination, the limitation will be interpreted as the bolts connect the height adjustment member to the level adjustment plate (as shown in Figure 1).
Claim 7 recites the limitation “a torque support pole prepared by an aluminum profile through a living hinge.” It is unclear what the term “prepared by an aluminum profile” means and how the pole is prepared as such. For the purposes of examination, the limitation will be interpreted as “prepared for use with the rectangular aluminum profile chassis.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Matjacic et al. (US PGPub 2011/0264018) in view of Hogan et al. (US 5,466,213), further in view of Deshpande et al. (US PGPub 2016/0206497).
Regarding claim 1, Matjacic teaches an interactive upper limb rehabilitation training system (see Fig. 1 and abstract), comprising an interactive display screen (Fig. 1, 7; see paragraphs 6 and 34), a dual-arm rehabilitation robot (see Figs 1, 9, and 15; Figures 9 and 15 show the dual-arm embodiment with arms 4.1 and 8.1), a movable space adjustable dual-arm robot base (Fig. 1, base frame 1; see paragraph 34); wherein
The dual-arm rehabilitation robot is mounted on the movable space adjustable dual-arm robot base (see Figs. 1 and 15; see paragraph 41, the arms 4.1 and 8.1 are installed on the base), and is adapted to drive an arm of a patient to move through two end effectors (Fig. 9, end effectors 5 and 8; see paragraphs 38 and 44, the actuators drive the movement of the end effectors to apply a desired force for rehabilitation);
The movable space adjustable dual-arm robot base adjusts an operating space of the dual-arm rehabilitation robot by adjusting a relative position of the dual-arm rehabilitation robot to the patient in a vertical direction and a horizontal direction (see Figs. 1 and 4 and paragraphs and 38 and 41, the base frame moves the arms in the horizontal directions via the actuators, the base frame allows movement in the vertical direction through height adjustment of arm set-up 8.1); 
The interactive display screen is mounted direction in front of the patient (see Fig. 1). 
Matjacic does not teach a host computer control center, the host computer control center is used for storing patient information, and providing a quantitative index after evaluating a rehabilitation process of the patient according to the position and posture information of the arm.
However, Hogan teaches an analogous arm rehabilitation system (see Fig. 1 and abstract) comprising a host computer control center (see Fig. 2 and col. 4, lines 12-24, the system has a ‘robot therapist’ with a control system) the host computer control center is used for storing patient information, and providing a quantitative index after evaluating a rehabilitation process of the patient according to position and posture information of the arm (see Fig. 13 and col. 6, lines 45-54, the robot therapist measures position information of the arm using the range system 220, the measurement of the arm position during the rehabilitation process is stored and used for evaluation of the procedure).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the system of Matjacic to have a host computer control center to store patient information and provide a quantitative index, as taught by Hogan, for the purpose of allowing evaluation of the rehabilitation procedure to determine if the procedure is enabling the patient to recover functioning of their arm.
Matjacic further does not teach wherein a position tracker, the position tracker is mounted on the arm of the patient, and is used for real-time collecting position and posture information of the arm of the patient and transmitting the collected position and posture information of the arm to the host computer control center and the interactive display screen.
However, Deshpande teaches an analogous arm robotic exoskeleton (see abstract and Fig. 1A) the position tracker is mounted on the arm of the patient (see paragraphs 52-53, position sensors mounted on device, device mounted on the arm), and is used for real-time collecting position and posture information of the arm of the patient (see paragraphs 52-53, sensors measure spatial change when user, for example, raises their arm, the position of the arm indicating posture position as well), and transmitting the collected position and posture information of the arm to the upper computer control center as a feedback of a control system of the dual-arm rehabilitation robot (see paragraphs 53 and 56, the sensor data is used to control the robotic arm to assist the user).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the position trackers of the modified Matjacic to be on the arm of the user and used to collect position data that is used to control the rehabilitation robot, as taught by Deshpande, for the purpose of using position information as feedback that will improve how the robot provides rehabilitation as it will be tailored to the user’s movements.
Matjacic further does not teach wherein the interactive display screen is used for synchronous operating a game of the interactive display screen by the position and posture information of the arm obtained by the position tracker; 
However, Hogan teaches an analogous arm rehabilitation system (see Fig. 1 and abstract) comprising an interactive display screen (see Figs 11a-11d, screen 32), the interactive display screen used for synchronous operating a game of the interactive display screen by the position and posture information of the arm obtained by a position tracker (see col. 6, lines 10-14 and lines 45-54, the screen shows the position of the user’s hand in relation to the target used in the game, as the patient moves the position of the hand is updated on the screen to show their progress). 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the interactive display screen of Matjacic to be used for synchronous operating of a game using the position information obtained by the position tracker, as taught by Hogan, for the purpose of using a video game for rehabilitation that can be motivational for the user and allows recording of patient performance (see col. 5, lines 60-65 of Hogan). As modified by Deshpande, the position tracker would be mounted on the arm of the user).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Matjacic et al. (US PGPub 2011/0264018) in view of Hogan et al. (US 5,466,213), further in view of Deshpande et al. (US PGPub 2016/0206497) as applied to claim 1 above, and further in view of Perry et al. (US PGPub 2008/0009771).
Regarding claim 2, Matjacic, as modified, teaches all previous elements of the claim as stated above. Matjacic does not teach wherein the position tracker comprises a forearm position tracker and an upper arm position tracker; the forearm position tracker and the upper arm position tracker are respectively mounted on the upper arm and the forearm of the patient, and are used for real-time collecting the position and posture information of the upper arm and the forearm of the patient, and transmitting the collected position and posture information of the arm to the host computer control center as feedback of the control system of the dual-arm rehabilitation robot.
However, Perry teaches an analogous assistive exoskeleton device (see paragraph 2 and fig. 6) wherein the position sensors are located in all human machine interfaces, at a forearm position and an upper arm position (see paragraph 86; see fig. 5 showing that the device interfaces the user at the forearm and an upper arm position); the forearm position tracker and the upper arm position tracker are respectively mounted on the upper arm and the forearm of the patient (see paragraph 86).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the position sensors of Matjacic to be located in a forearm position and an upper arm position, as taught by Perry, for the purpose of placing them in an appropriate location for measuring the user’s arm movements. As modified Matjacic further teaches wherein the position sensors used for real-time collecting the position and posture information of the upper arm and the forearm of the patient (see Deshpande paragraphs 52-53 and 56, the sensor data collects position and posture information of the user’s arm, as modified by Perry, the data would be of the upper arm and forearm), and transmitting the collected position and posture information of the arm to the host computer control center and interactive display screen (see Hogan col. 6, lines 10-14 and lines 45-54, the screen shows the position of the user’s hand in relation to the target used in the game, as the patient moves the position of the hand is updated on the screen to show their progress, the position tracker of Hogan specifically measures position of the upper arm and forearm, see Fig. 13).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Matjacic et al. (US PGPub 2011/0264018) in view of Hogan et al. (US 5,466,213), further in view of Deshpande et al. (US PGPub 2016/0206497) as applied to claim 1 above, and further in view of Nef et al. (US PGPub 2009/0149783).
Regarding claim 3, Matjacic, as modified, teaches all previous elements of the claim as stated above and further teaches wherein the end effector is used to drive a forearm of the patient for passive rehabilitation, active rehabilitation, and active and passive rehabilitation (see Figs. 5 and 9, the end effector 8 drives the forearm of the person through actuators 2 and 3; see paragraphs 12-14, the level of rehabilitation can be adjusted). Matjacic does not teach the other end effector of the dual-arm rehabilitation robot is used to drive an upper arm.
However, Nef teaches an analogous arm rehabilitation system (see abstract and Fig. 1) comprising multiple end-effectors (see Fig. 1, end-effectors 8, 9, and 10) wherein one end-effector is used to drive an upper arm (see Fig. 1, end effector 10; see paragraph 22).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the other end-effector of Matjacic to be used to drive an upper arm of the user, as taught by Nef, for the purpose of using the system for other types of arm rehabilitation therapy such as rehabilitation the elbow and upper arm or shoulder (see paragraph 21 of Nef). 
Claims 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Matjacic et al. (US PGPub 2011/0264018) in view of Hogan et al. (US 5,466,213), further in view of Deshpande et al. (US PGPub 2016/0206497) as applied to claim 1 above, and further in view of Wilkinson et al. (US PGPub 2020/0179212).
Regarding claim 4, Matjacic further teaches wherein the movable space adjustable dual arm robot base comprises a level adjustment plate (see annotated Fig. 2 below, the plate being level and being connected to the robot arm that is adjusted), a height pole (see annotated Fig. 2 below, the pole having a height), and a rectangular aluminum profile chassis connected in sequence from top to bottom (see annotated Fig. 2 below, the chassis is rectangular in two directions, the elements being connected in sequence top to bottom; see paragraph 34 describing the frame as aluminum); the level adjustment plate is fixedly provided with two level adjustable robot arm mounting assemblies (see Figs. 2, 11, and 15; with the hand attachment 4 embodiment, both arms 4.1 and 8.1 are mounted to the plate).

    PNG
    media_image1.png
    550
    494
    media_image1.png
    Greyscale

Annotated Fig. 2 of Matjacic
Matjacic does not teach wherein a bottom portion of the aluminum profile chassis is provided with level adjustment support casters and adjustable feet.
However, Wilkinson teaches an analogous arm robot rehabilitation device (see abstract and Fig. 13) wherein the bottom portion of the chassis (see fig. 13, chassis supporting arm) is provided with level adjustment support casters (see paragraph 276 and Fig. 13) and adjustable feet (see paragraph 276 and Fig. 13, the casters have wheels, allowing adjustment of device).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the chassis of Matjacic to have level adjustment support casters and adjustable feet, as taught by Wilkinson, for the purpose of allowing the entire device to be easily transported and moved in relation to the user.
Matjacic further does not teach wherein each of the robot arm mounting assemblies comprises a longitudinal height adjustment assembly and a height adjustment member mounting plate connected in sequence from top to bottom; a top end of the longitudinal height adjustment assembly is provided with a level robot arm mounting member.
However, Wilkinson teaches an analogous arm robot rehabilitation device (see abstract and Fig. 13) wherein the arm mounting assembly (see Fig. 13, mounting of arm 105) comprises a longitudinal height adjustment assembly (Fig. 13, 827; see paragraph 213) and a height adjustment member mounting plate connected in sequence from top to bottom (see Fig. 13, height adjustment assembly 827 is mounted on a plate, connected in sequence); a top end of the longitudinal height adjustment assembly is provided with a level robot arm mounting member (Fig. 13, 140; see paragraph 213).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the arm-mounting assembly of Matjacic to include a longitudinal height adjustment assembly, mounting plate, and arm mounting member, as taught by Wilkinson, for the purpose of being able to adjust the arm robot to an appropriate height for the user, allowing the robot to be used with patients who are both sitting and standing (see paragraph 213 of Wilkinson).
Regarding claim 5, Matjacic, as modified, teaches all previous elements of the claim as stated above and further teaches wherein the longitudinal height adjustment assembly comprises a T-shaped longitudinal height adjustment member that -6-Customer No.: 31561connects the level robot arm mounting member (see Fig. 13A of Wilkinson, the longitudinal height adjustment member is T-shaped and is connected to the level robot arm mounting member), and a longitudinal height adjustment member that is fixed to the height adjustment member mounting plate by bolts (see Figs. 13A and 15A, bolts used at ; the T-shaped longitudinal height adjustment member is evenly disposed in a plurality of threaded holes along the height direction (see Fig. 15A, holes in the member at each corner); the threaded holes are used for connecting the longitudinal height adjustment member by the bolts (see Figs. 13A and 15A of Wilkinson, holes have bolts within to connect to the base).
Regarding claim 8, Matjacic, as modified, further teaches wherein the level adjustment plate is provided with a plurality of threaded holes in a length direction; the threaded holes are used for connecting the height adjustment member mounting plate (see Fig. 13A and 15A of Wilkinson, level adjustment plate has holes to connect to the base, as modified, this would  be connecting the level adjustment plate of Matjacic to the height adjustment member mounting plate). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Matjacic et al. (US PGPub 2011/0264018) in view of Hogan et al. (US 5,466,213), further in view of Deshpande et al. (US PGPub 2016/0206497), and further in view of Wilkinson et al. (US PGPub 2020/0179212) as applied to claim 4 above, and further in view of Nevin (US 5,647,602)
Regarding claim 7, Matjacic teaches all previous elements of the claim as stated above. Matjacic does not teach wherein both sides of the aluminum profile chassis are connected with a torque support pole prepared by an aluminum profile through a living hinge, and a free end of the torque support pole is provided with the adjustable foot.
However, Nevin teaches an analogous wheeled base wherein both sides (left and right) are connected with a torque support pole (Fig. 1, poles 28) prepared by an aluminum profile through a living hinge (see Fig. 1, the poles are connected through hinge 16, a living hinge being one that is made of the same material), and a free end of the torque support pole is provided with the adjustable foot (Fig. 1, 25, see col. 3, lines 40-45).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the aluminum chassis of Matjacic to have a torque support pole with an adjustable foot, as taught by Nevin, for the purpose of providing a stabilizing structure and way to stop the device from wheeling away since, as modified by Wilkinson, the base is on wheels.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Matjacic et al. (US PGPub 2011/0264018) in view of Hogan et al. (US 5,466,213), further in view of Deshpande et al. (US PGPub 2016/0206497), and further in view of Wilkinson et al. (US PGPub 2020/0179212) as applied to claim 4 above, and further in view of Liu et al. (US PGPub 2019/0290527).
Regarding claim 9, Matjacic teaches all previous elements of the claim as stated above. Matjacic does not teach wherein the height pole comprises a pole body; upper and lower ends of the pole body are respectively fixedly connected to the -7-Customer No.: 31561level adjustment plate and the aluminum profile chassis through a connection plate; alternatively, the upper or lower end of the pole body is respectively rotationally connected to the level adjustment plate or the aluminum profile chassis through the connection plate and is provided with a locking device.
However, Liu teaches an analogous exoskeleton for limb rehabilitation (see abstract and Fig. 1) wherein the components are connecting via a connection plate (see paragraph 33 and Fig. 3, plate 321). 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the height poles of Matjacic to have connection plates, as taught by Liu, to be fixedly connected to the level adjustment plate and the aluminum profile chassis for the purpose of providing a known component for connecting structural elements that provides stabilization.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Matjacic et al. (US PGPub 2011/0264018) in view of Hogan et al. (US 5,466,213), further in view of Deshpande et al. (US PGPub 2016/0206497) as applied to claim 1 above, further in view of Maeda et al. (US PGPub 2017/0132947), further in view of NPL “a force-feedback exoskeleton for upper-limb rehabilitation in virtual reality” (hereinafter “Frisoli”),  and further in view of Perry et al. (US PGPub 2008/0009771).
Regarding claim 10, Matjacic teaches all previous elements of the claim as stated above. Matjacic does not teach wherein the patient information comprises age, gender, and treatment time.
However, Maeda teaches an analogous arm rehabilitation assistance device (see abstract and Fig. 1) the patient information comprises age, gender (see paragraph 96), and treatment time (see paragraph 23).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the patient information of the modified Matjacic to include age, gender, and treatment time, as taught by Maeda, for the purpose of better tailoring the treatment to the user’s needs.
Matjacic further does not teach wherein the patient information comprises disease condition and muscle strength level.
However, Frisoli teaches analogous arm rehabilitation assistance device (see abstract and Fig. 2) wherein the patient information comprises disease condition (see pg. 122, col. 1, patient condition is used to adapt the motor control based on the stage of therapy of the user) and the muscle strength level (see pg. 123, col. 2, force applied by the user is recorded),
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify the patient information of the modified Matjacic to include disease condition and muscle strength level, as taught by Frisoli, for the purpose of tailoring the rehabilitation to the user’s specific needs required by their disease condition and to adjust based on the muscle strength level to not overstrain the user.
Matjacic further does not teach wherein the patient information comprises rehabilitation change, shoulder joint activity range, elbow joint activity range, wrist activity range; the host computer control center gives the quantitative index to the upper limb activity range, the muscle strength level, and the upper limb coordination based on FM scale according to the position and posture information of the arm.
However, Perry teaches an analogous assistive exoskeleton device (see paragraph 2 and fig. 6) wherein the control system has patient information comprising rehabilitation change (see paragraph 58, the amount of rehab needed is considered in determining range of motion) shoulder joint activity range, elbow joint activity range, and wrist activity range (see paragraphs 58-59, 69, and 92; the joints of the exoskeleton are limited in their range based on the user’s range of motion, see fig. 3, the user’s joints are the shoulder, elbow, and wrist).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the patient information of the modified Matjacic to further include joint information, as taught by Perry, for the purpose of safely operating the device within the patient’s range of motion (see paragraphs 58-59 of Perry).
Allowable Subject Matter
Claims 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nissim (US PGPub 2001/0014781) which teaches a mounted arm to massage a user; Isozumi et al. (US PGPub 2015/0359691) which teaches a movement assistance robot; Kowalezewski et al. (US PGPub 2007/0265146) which teaches a robot arm for limb rehab.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 3785           

    /BRADLEY H PHILIPS/    Primary Examiner, Art Unit 3799